Order affirmed, with $10 costs and disbursements. All concur. (Appeal from an order denying plaintiff’s motion for summary judgment, and granting defendant’s cross motion for partial summary judgment dismissing part of plaintiff’s complaint, and severing and continuing the action as to the other one half, in an action under contract to recover one half of the amount received on an insurance policy as damages for destruction of property by fire.) Present— Taylor, P. J., McCurn, Yaughan, Kimball and Piper, JJ. [See post, p. 1022.]